Citation Nr: 0727931	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  03-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for musculoskeletal 
cervical strain (cervical spine disability), currently 
evaluated as 20 percent disabling.

[A separate decision is being simultaneously issued, vacating 
the Board's prior denial on this claim.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1997 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

The Board denied the veteran's claim in a February 2006 
decision.  Prior to that decision, in December 2005, the 
veteran had provided notification that he sought a hearing 
and was changing representatives, but this information was 
not associated with the claims file until after the Board's 
decision.

In response to the Board's decision, the veteran pursued both 
an appeal with the United States Court of Appeals for 
Veterans Claims (Court) and a motion to vacate the Board's 
decision.  In February 2007, the Board notified the veteran 
that it lacked jurisdiction to vacate its February 2006 
decision in view of the pending Court appeal, but it would 
proceed expeditiously with vacatur and de novo review once 
jurisdiction was transferred to the Board.

Subsequently, in March 2007, the VA General Counsel moved to 
remand the Board's decision, in view of the language from the 
February 2007 Board notification that it was inclined to 
grant reconsideration.  The Court granted this motion to 
remand this case back to the Board in April 2007.  In a 
separate and simultaneous action, the Board has now vacated 
the February 2006 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

As indicated above, the veteran has sought a hearing before a 
Veterans Law Judge of the Board, and he clarified in July 
2007 that he was seeking a video conference hearing.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (a claimant has right to a hearing before 
the issuance of a Board decision); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.503, 20.704).  

Prior to such a hearing, however, the veteran's new 
representative should have an opportunity to submit a 
statement of accredited representation (VA Form 646 or the 
equivalent) into the record.

Therefore, this case is REMANDED for the following action:

1.  The veteran's representative should 
be given an opportunity to submit a 
statement of accredited representation 
(VA Form 646 or the equivalent), and this 
should be added to the claims file.

2.  Then, the veteran should be scheduled 
for a video conference hearing before a 
member of the Board at the Huntington 
VARO as soon as such a hearing is 
practically possible.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



